UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):February 25, 2014 CHINA XD PLASTICS COMPANY LIMITED (Exact Name of Registrant as Specified in Its Charter) Nevada 001-34546 04-3836208 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) No. 9 Dalian North Road, Haping Road Centralized Industrial Park, Harbin Development Zone, Heilongjiang Province, PRC 150060 (Address of Principal Executive Offices) (86) 451-8434-6600 (Registrant’s Telephone Number, Including Area Code) Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Exhibit Description Press Release, “Favor Sea Limited Announces Closing of its Guaranteed Senior Notes offering”, dated February 25, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: February 25, 2014 CHINA XD PLASTICS COMPANY LIMITED By: /s/ Jie Han Name: Jie HAN Title: Chief Executive Officer
